Garter, J.,

dissenting.

On August 22, 1896, defendant in error obtained judgment in the Circuit Court of Duval county against S. S. Leonard for $504.49, and on September 13, 1897, after complying with the requirements of the garnishment statutes, caused to be issued and served upon the county of Duval a writ of garnishment alleging in the affidavit therefor that $200 remained due on the judgment. The county failed to appear, in consequence of which a default was entered, and thereafter a scire facias was duly issued to it and served as required by the statute. Thereafter, on December 6, 1897, the county having failed to show cause as required by the scire facias, the court rendered judgment against it in the sum of $200. From such judgment the county sued out this writ of error on May 6, 1898. The only error assigned'is “that the said county is not subject to be garnisheed as was done in said cause.” It is conceded in the brief that the judgment is valid and binding, unless the law is that “a county — quasi a municipal corporation — is not liable to garnishment.” This proposition is the only one argued or insisted upon for reversal of the judgment. *
The writ of garnishment has, from the earliest period of the territorial history of this State, been authorized by statutes enacted from time to time, to subject indebtedness due defendants by other persons, and goods, moneys, chatties or effects of such defendants in the hands of such persons, to the payment of judgments against them, upon application of judgment creditors. See acts of 1822, p. 14; Duval’s” Comp. Sec. 17 p. 11; Thompson’s Dig. p. 371. In 1845 the remedy was extended to plaintiffs in attachment even before judgment obtained, Section 12 p. 550, *267McClellan’s Dig., and in 1861 it was extended to every plaintiff in every suit before as well as after judgment obtained. Section 14 p. 551 Idem. By Chap. 3738, laws of 1887, the remedy was extended so as to reach money and property of railroad companies in the hands of. their officers, employes or agents. By Chap. 4136, acts of 1893, the remedy was further extended so as to authorize garnishments to issue to officers, agents and employes of “any companies or corporations” after judgment against them. By Chap. 4973, acts of 1901, the writ is authorized to subject to decrees for alimony “all moneys or other things due to any person or public officer, State or county,” whether the money or other thing is due for the salary, personal labor or service of such person or otherwise. The act of 1845, Chapter-43 section 1, authorized-the writ of garnishment to issue against “any person or persons other than the defendant” who were indebted to or who had any of the effects or property of defendant “in his, her or their hands or possession or control.” This act became the basis of section 1666 Rev. Stats., which both before and after it was amended by Chap. 4136, acts of 189-3, provides that “every person who shall have brought a suit in any court of this State against any person, natural or corporate, shall have the right to a writ of garnishment under the circumstances and in the manner hereinafter provided to subject any indebtedness due to the defendant by a third person and any goods, chattels, money, effects or credits of the defendant in the hands, possession or control of a third person.” I refer to these various statutes to -show that the legislature has steadily extended the remedy by garnishment, and as they are remedial statutes they ought to be interpreted so as to *268carry out the evident purpose of the legislature which was to extend to creditors complete remedies for subjecting to their demands every species of the property of their debtors' liable for debt. The only statutory exemption from garnishment or statutory prohibition of its employment is that found in section 2008 Rev. Stats., conipiled from Chap. 2065, acts of 1875, to the effect that no writ of garnishment shall issue to attach or delay payment of any money or other thing due to any person who is the head of a family, when the money or thing is due for the personal labor or services of such person.
Counties are and have been from the earliest .period recognized as political subdivisions of the State. The present constitution recognizes and provides for such political subdivisions, and provides for county commissioners and other officials of the several counties. By Chap. 1882, laws of 1872, it was provided that the county commissioners should “represent the county in the prosecution and defense of all legal causes.”. Sec. 578 Rev. Stats. It may be conceded that this statute did not extend to counties the writ of garnishment theretofore provided for, but in 1881 another act. was passed which, as subsequently incorporated into the Rev. Stats., provides that “the county commissioners of the several counties shall sue and be sued in the name of the county of which they are commissioners.” It further provides that a change in the persons composing the board shall not abate the suit, but that it may be proceeded with as if such change had not taken place. While this legislation may not constitute them corporations strictly speaking — it does recognize them as distinct entities capable of suing and of being sued in like manner as corporations. The word *269“person” in the garnishment laws does not mean natural persons only, but evidently embraces artificial entities who are by law capable of suing or being sued, and of contracting indebtedness or of holding property belonging to another. And I take it that this was so before the rule of interpretation that the word “person” may be construed to mean “corporation”,- which exists independently of legislation, was incorporated into section 1 of the Rev. Stats. Portsmouth Gas Co. v. Sanford, 97 Va. 124, S. C. 45 L. R. A. 246. Now, garnishment is a suit, counties are capable of suing or being sued, and of owing debts, and perhaps of holding possession of the “property, money or effects” of others. They' are, therefore, “persons” or “corporations” within the meaning of the garnishment laws, unless some -good reason exists for excluding them. Nearly, if not all, of the authorities which hold that counties and municipal corporations can not be garnished admit that under legislation like ours, the language of the statutes is broad enough to cover them, but that by reason of public policy the general language will be restrained so as not to embrace them. If, therefore, there exists in this State no public policy forbidding the garnishment of a municipal corporation or county, the courts are not justified in writing an exception into the statute, and if there is a public policy, the exception ought logically to extend no further than that public policy requires it to be extended. Respectable courts have differed as to the existence in particular States of a public policy that would require them to exempt from the general language of garnishment statutes municipal ' corporations or counties. Those which admit such a public policy do not agree upon its extent — some holding that it requires a complete ex*270emption, others that it applies only to exempt cases where the writ will cause embarrassment to the municipality or • county in the performance of its governmental functions, or to its officers in such performance. It must not be forgotten that the exemption of such municipalities or counties from garnishment necessarily exempts the funds dr property in their hands from the debts so long as it remains due from or in the hands of such municipalities. A party may under such a rule be the creditor of a county for thousands of dollars, by purchasing indebtedness against it or becoming its creditor by investing in its securities or otherwise, and this indebtedness is effectually shielded from the grasp of his creditors by reason of their inability to sue, and -even though it ‘largely exceeds the sum which the constitution exempts from his debts, leaving the creditor absolutely powerless to subject the excess. If there is a public policy in allowing this injustice, when to require the county to pay the money to the creditor under garnishment proceedings will not interfere in the slightest with its government functions, I am unable to see it. The counties of this State owe thousands of dollars, evidenced by warrants, fines and forfeiture scrip, Donds and other evidences of debt. Duval, Hillsborough, Dade and other counties have hundreds of thousands of dollars in bonds issued to secure money, for various purposes, and to say that owners of these bonds hold them exempt from their debts is a proposition shocking to our sense of justice, and yet such must be so if the county is exempt from the process of the courts which would require them to pay the proceeds over to a creditor of their creditor. Judge Dillon in his work on Municipal Corportions, vol. 1, Sec. 101, says that on principle, a municipal corporation is exempt from liability-to garnishment with *271respect to its revenues and the salaries of its officers, but that where it owes an ordinary debt to a third person the mere inconvenience of having to answer as garnishee furnishes no sufficient reason for withdrawing it from the reach of the remedies' which the law gives to creditors of natural persons and of private corporations. His view is concurred in by the Supreme Courts of Texas and New Jersey, and is quoted with approval in Virginia in opinions that are forcible and convincing. City of Laredo v. Nalle, 65 Tex. 359; Mayor, &c. of Jersey City v. Horton, 38 N. J. L. 89; Portsmouth Gas Co. v. Sanford, supra. See, also, the opinion of-Mr. Waples in his work on Attachment & Garnishment (2nd ed.), Sec. 430, and of Mr. Wade in his work on Attachment, vol. 2, Sec. 345. The public policy theory has also been repudiated either wholly or partly in Iowa, New Hampshire, Montana, Kentucky, Connecticut, Ohio and Rhode -Island. Wales v. City of Muscatine, 4 Iowa, 302; Whidden v. Drake, 5 N. H. 13; Waterbury v. Commissioners of Deer Lodge County, 10 Mont. 515, 26 Pac. Rep. 1002; Rodman v. Musselman, 12 Bush, 354; Bray v. Town of Wallingford, 20 Conn. 416; City of Newark v. Funk, 15 Ohio St., 462; Wilson v. Lewis, 10 R. I. 285. See, also, Adams v. Tyler, 121 Mass. 380. The first four cases cited discuss the question of public policy very fully. The most of the authorities supposed to sustain the opposite doctrine are referred to in the majority opinion. In many if not most of those cases the effect was to subject to the pi*ocess of garnishment wages or salaries due to the officers of the municipality, and while the arguments of the courts in deciding them are very broad, the facts of the cases bring them within Judge Dillon’s rule, and in others the facts showed *272that to permit the garnishment would embarrass the municipality in its governmental functions, and therefore cases where public policy does not demand that they be fall strictly within the rule that private interests must not be permitted to interfere with those of the public. The reasons stated for these decisions are not uniformly the same, and in some of the States, where it is held that municipalities can not be garnisheed, it is held that this exemption is a privilege which can be waived. This can not logically be true if it be conceded that the garnishment statutes do not include municipal corporations, as is held in some cases. We ought to be sure that there is a public policy in Florida that forbids garnishment proceedings against municipalities under any and all circumstances, before we deny to creditors the remedies afforded by our statutes to subject to their demands 'the property of or debts due to their debtors. It is one of the prirne purposes of government to furnish remedies whereby to compel every member of society to .render unto every other member that which is due, and unless in so doing the public interests will be injuriously affected, this public policy is paramount to considerations of mere convenience. Where, as in many States, municipalities are limited as to debts they may contract, to those matters wherein a garnishment of such debt woujd interfere with their governmental functions, or where the power given to sue them is limited, there is much reason for holding that garnishment should not lie against them, but where, as in this State, the power to sue them is general, and the powers to create debts are broad enought to embrace debts, the garnishment of which will not interfere with their governmental functions, I can see no reason why *273their liability to garnishment shall be altogether denied by the courts. It is more just to hold them liable in all cases where public policy does not demand that they be exempt. It their creditors should assign their demands against them to other persons, the municipality will be compelled to pay same to the assignee. The garnishing creditor stands in the place of an assignee, the only difference being that the assignment ih his case is one forced by the law, instead of being a voluntary assignment by the debtor.
The rule I contend for is this: that the statutes of this State authorize counties and municipal corporations to be sued in garnishment, but that this general authority to sue does not repeal the rule of public, policy which forbids it in case such garnishment will embarrass them in their governmental functions. This principle is expressly ruled in Lewis v. City of Denver, 9 Colo. App. 328, 48 Pac. Rep. 317, and Troy Laundry & Machinery Co. v. City of Denver. 11 Colo. App. 368, 53 Pac. Rep. 256, wherein it was held that although the statute expressly authorized municipal corporations to be garnisheed, yet that this statute would not be held to authorize garnishment of the salary of a municipal officer because public policy forbade it. I think it finds support also in the decisions of this court in Post v. Love, 19 Fla. 634, and Crescent Ins. Co. of New Orleans v. Bear, 23 Fla. 50, 1 South. Rep. 318. In those cases it was held that garnishment does not lie against an executor during the progress of the administration of an estate to reach a legacy bequeathed to a debtor, and that a debt due a partnership can not be garnished by a creditor of one of the parties, although the statute authorizes the writ to issue against “any person *274or persons,” which clearly embraces executors and persons indebted to partnerships. Although our statute by the use of the term “third person” would embrace persons who act as-receivers, clerks of the court, sheriffs or other officers holding money in a fiduciary capacity, yet many courts hold and probably this court would hold that no recovery could be had in garnishment against them, not because such receiver, clerk or sheriff is not a “person,” but because public policy forbids it. They are not exempt from suit because not embraced in the garnishment statutes, but no recovery can behad against them on grounds of public policy if the facts are made to appear.
In the present case the county made no defense. It does not affirmatively appear upon the fact of the record that the debt sought to be garnished was one which was exempt from garnishment upon grounds- of public policy, and the default admits that it was not. I think, therefore, that the judgment ought to be affirmed. I regard the principle decided in this case as an important one, and sufficiently broad to exempt cities and towns from garnishment, and to declare absolutely void any judgment against municipal corporations in garnishment proceedings, because the courts have no jurisdiction to render them. Because of its importance and the great hardship upon creditors of withdrawing from the grasp of process in their favor all debts due by cities, towns and counties, of whatever nature, I have thought best to express my views at length.
In my opinion the judgment ought to be affirmed.